DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The amendments received on Feb. 3, 2022, have been entered.  Claims 2 and 3 have been canceled.  Claims 1 and 4-6 are pending, claims 4 and 5 are withdrawn for being directed to a non-elected invention, and claims 1 and 6 are examined in this Office Action.

Objections and Rejections That Are Withdrawn

The objection to the title of the invention is withdrawn in light of the Applicant’s amendments.

All rejections of claims 2 and 3 are moot in light of the Applicant’s cancelation of these claims.

The rejection of claims 1 and 6 under 35 USC 112B for indefiniteness is withdrawn in light of the Applicant’s amendments to the claims.

The rejections of claims 1 and 6 under 35 USC 102 and 103 over Hallahan are withdrawn in light of the Applicant’s amendments to the claims.

The provisional non-statutory double patenting rejection has been modified such that it is no longer provisional, because the co-pending application has now issued into a patent, and it was also modifed to add a second reference.  This added second reference was necessitated by the Applicant’s amendments to the claims.

Claim Interpretation
	The claims require “introducing” a gene to “prepare a transgenic plant”.  The Examiner is interpreting this to require that the “introducing” is genetic transformation or transfection and does not include introducing a gene by traditional breeding practices, such as outcrossing to a different plant to acquire the gene.  If the Applicant intends for their claim to include traditional breeding as a means of introducing the required cis-prenyltransferase (CPT) gene, then they are advised to amend the claims accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Anticipation by Inoue
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a) (1) and (a)(2) as being anticipated by Inoue et al (US Pre-Grant Publication US 2017/0051313; published on Feb. 23, 2017).  Applicant’s arguments in the response received on Feb. 3, 2022, have been fully considered but were not found to be persuasive.
The applied reference has a common assignee (Sumitomo Rubber Industries, LTD.) and some common inventors (Inoue and Yamaguchi) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The claims are directed to a method comprising introducing into a rubber-producing plant B a gene coding for a CPT family protein from a rubber-producing plant A having an amino acid sequence containing 0-58 substitutions, deletions, insertions, and/or additions relative to SEQ ID NO: 2 to prepare a transgenic plant C; and producing a natural rubber using the transgenic plant, wherein plant A produces a natural rubber having a higher molecular weight than a natural rubber produced by plant B not transfected with the gene (claim 1); and a transgenic plant produced by the method (claim 6).
Inoue states that it is an object of their invention to provide a method for producing a polyisoprenoid, which can increase natural rubber production by producing a transformed plant with enhanced rubber synthesis activity (see paragraph 0021 on page 2). Inoue teaches a method comprising introducing a gene coding for a CPT family protein into a plant to allow the plant to express the CPT family protein (see claim 8). The CPT gene from Hevea Brasiliensis is disclosed as SEQ ID NO: 1 which encodes the amino acid sequence of SEQ ID NO: 2 (see paragraph 0251 on page 16).  Inoue’s SEQ ID NO: 2 has one mismatche relative to the instant SEQ ID NO: 2, see alignment below:
RESULT 7
US-15-170-584-2
; Sequence 2, Application US/15170584
; Publication No. US20170051313A1
; GENERAL INFORMATION
;  APPLICANT: SUMITOMO RUBBER INDUSTRIES, LTD.
;  APPLICANT:TOHOKU UNIVERSITY
;  TITLE OF INVENTION: METHOD FOR PRODUCING POLYISOPRENOID, TRANSFORMED PLANT, METHOD FOR PRODUCING PNEUMATIC TIRE AND METHOD FOR PRODUCING RUBBER PRODUCT
;  FILE REFERENCE: SR2157
;  CURRENT APPLICATION NUMBER: US/15/170,584
;  CURRENT FILING DATE: 2016-06-01
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 290
;  TYPE: PRT
;  ORGANISM: Hevea brasiliensis
US-15-170-584-2

  Query Match             99.5%;  Score 1512;  DB 16;  Length 290;
  Best Local Similarity   99.7%;  
  Matches  289;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MELYNGERPSVFRLLGKYMRKGLYSILTQGPIPTHIAFILDGNRRFAKKHKLPEGGGHKA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MELYNGERPSVFRLLGKYMRKGLYSILTQGPIPTHIAFILDGNRRFAKKHKLPEGGGHKA 60

Qy         61 GFLALLNVLTYCYELGVKYATIYAFSIDNFRRKPHEVQYVMDLMLEKIEGMIMEESIINA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GFLALLNVLTYCYELGVKYATIYAFSIDNFRRKPHEVQYVMDLMLEKIEGMIMEESIINA 120

Qy        121 YDICVRFVGNLKLLSEPVKTAADKIMRATANNSKCVLLIAVCYTSTDEIVHAVEESSELN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YDICVRFVGNLKLLSEPVKTAADKIMRATANNSKCVLLIAVCYTSTDEIVHAVEESSELN 180

Qy        181 SNEVCNNQELEEANATGSGTVIQIENMESYSGIKLVDLEKNTYINPYPDVLIRTSGETRL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SNEVCNNQELEEANATGSGTVIQIENMESYSGIKLVDLEKNTYINPYPDVLIRTSGETRL 240

Qy        241 SNYLLWQTTNCILYSPHALWPEIGLRHVVWAVINFQRHYSYLEKHKEYLK 290
              |||||||||||||||||||||||||||||||||| |||||||||||||||
Db        241 SNYLLWQTTNCILYSPHALWPEIGLRHVVWAVINCQRHYSYLEKHKEYLK 290

They claim expression of SEQ ID NO: 1 in a plant (see claim 11) and a transformed plant expressing CPT (claims 14-19).  They suggest different plant species for hosts (paragraph 0078 bridging pages 5-6), and Helianthus makes rubber that is a smaller molecular weight compared with Hevea. Therefore, Inoue has embraced, envisioned, and contemplated methods and transgenic plants that fall within the scope of the instant claims.
Applicant argues that Inoue fails to disclose or suggest a CPT family protein with an amino acid sequence containing 1 to 58 amino acid substitutions, deletions, insertions, and/or additions relative to the amino acid sequence of SEQ ID NO: 2 (see page 6 of the response).  This is not persuasive, however, because Inoue teaches a CPT protein with only one mismatch relative to SEQ ID NO: 2 (see alignment, above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Obvious Over Hallahan in view of Bennett
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallahan et al (US Pre-Grant Publication US 2007/0199099; published on Aug. 23, 2007) in view of Bennett, C. (Sunflowers make rubber a reality (2017) published online at https://www.agweb.com/news/crops/sunflowers-make-rubber-reality).  
The claims are directed to a method comprising introducing into a rubber-producing plant B a gene coding for a CPT family protein from a rubber-producing plant A having an amino acid sequence containing 0-58 substitutions, deletions, insertions, and/or additions relative to SEQ ID NO: 2 to prepare a transgenic plant C; and producing a natural rubber using the transgenic plant, wherein plant A produces a natural rubber having a higher molecular weight than a natural rubber produced by plant B not transfected with the gene (claim 1); and a transgenic plant produced by the method (claim 6).
Hallahan teaches a CPT gene from Hevea brasiliensis (rubber tree) that encodes the protein they refer to as SEQ ID NO: 8 (see Table 1 on page 3).  This protein has 2 amino acid substitutions relative to the instant SEQ ID NO: 2, see alignment, below:
RESULT 16
US-11-734-501-8
; Sequence 8, Application US/11734501
; Publication No. US20070199099A1
; GENERAL INFORMATION:
;  APPLICANT: E.I. du Pont de Nemours and Company
;  APPLICANT:  Hallahan, David L.
;  APPLICANT:  Keiper-Hrynko, Natalie M.
;  TITLE OF INVENTION: CIS-PRENYLTRANSFERASES FROM THE RUBBER-PRODUCING PLANTS
;  TITLE OF INVENTION:  RUSSIAN DANDELION (TARAXACUM KOK-SAGHYZ) AND SUNFLOWER (HELIANTHUS ANNUS)
;  FILE REFERENCE: DD0021C
;  CURRENT APPLICATION NUMBER: US/11/734,501
;  CURRENT FILING DATE:  2007-04-13
;  NUMBER OF SEQ ID NOS: 45
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 8
;   LENGTH: 290
;   TYPE: PRT
;   ORGANISM: Hevea brasiliensis
US-11-734-501-8

  Query Match             98.7%;  Score 1500;  DB 6;  Length 290;
  Best Local Similarity   98.6%;  
  Matches  286;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MELYNGERPSVFRLLGKYMRKGLYSILTQGPIPTHIAFILDGNRRFAKKHKLPEGGGHKA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MELYNGERPSVFRLLGKYMRKGLYSILTQGPIPTHIAFILDGNRRFAKKHKLPEGGGHKA 60

Qy         61 GFLALLNVLTYCYELGVKYATIYAFSIDNFRRKPHEVQYVMDLMLEKIEGMIMEESIINA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GFLALLNVLTYCYELGVKYATIYAFSIDNFRRKPHEVQYVMDLMLEKIEGMIMEESIINA 120

Qy        121 YDICVRFVGNLKLLSEPVKTAADKIMRATANNSKCVLLIAVCYTSTDEIVHAVEESSELN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YDICVRFVGNLKLLSEPVKTAADKIMRATANNSKCVLLIAVCYTSTDEIVHAVEESSELN 180

Qy        181 SNEVCNNQELEEANATGSGTVIQIENMESYSGIKLVDLEKNTYINPYPDVLIRTSGETRL 240
              |||||||||||||||||| |||| ||||||||||||||||||||||||||||||||||||
Db        181 SNEVCNNQELEEANATGSSTVIQTENMESYSGIKLVDLEKNTYINPYPDVLIRTSGETRL 240

Qy        241 SNYLLWQTTNCILYSPHALWPEIGLRHVVWAVINFQRHYSYLEKHKEYLK 290
              ||||||||||||||||:|||||||||||||:|||||||||||||||||||
Db        241 SNYLLWQTTNCILYSPYALWPEIGLRHVVWSVINFQRHYSYLEKHKEYLK 290

Hallahan teaches that Hevea plants produce higher molecular weight rubber compared with Helianthus plants (See Table 3).
Hallahan did not reduce to practice a transgenic Helianthus plant expressing a CPT gene from Hevea brasiliensis.
Bennett teaches that sunflower is being cultivated exclusively for natural rubber and that the rubber supply is dominated by tropical Hevea trees (see page 2).  Bennett teaches that genetic modification made sunflower leaves that produce even more rubber and that sunflower rubber offers a wide geographic footprint (see page 3).
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to follow the suggestions of Hallahan and introduce a Hevea brasiliensis –derived CPT gene into a rubber producing plant, such as a Helianthus annus (Sunflower) plant to produce a transgenic plant; whereby the transgenic plant would produce rubber.  One would have been motivated to make a transgenic sunflower plant, specifically, because Bennett suggests that genetically modified sunflowers are an attract crop system for growing natural rubber.  One would have been motivated to utilize the CPT gene from Hevea, specifically, because it is the gene from the rubber tree which is the dominant source for rubber currently. Given the successes taught by Bennett, one would have had an expectation of success in producing transgenic sunflower plants expressing the Hevea CPT gene to produce natural rubber.

Obvious Over Inoue in view of Bennett
Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being obvious over Inoue et al (US Pre-Grant Publication US 2017/0051313; published on Feb. 23, 2017) in view of Bennett, C. (Sunflowers make rubber a reality (2017) published online at https://www.agweb.com/news/crops/sunflowers-make-rubber-reality).  
The applied reference has a common assignee (Sumitomo Rubber Industries, LTD.) and some common inventors (Inoue and Yamaguchi) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The claims are directed to a method comprising introducing into a rubber-producing plant B a gene coding for a CPT family protein from a rubber-producing plant A having an amino acid sequence containing 0-58 substitutions, deletions, insertions, and/or additions relative to SEQ ID NO: 2 to prepare a transgenic plant C; and producing a natural rubber using the transgenic plant, wherein plant A produces a natural rubber having a higher molecular weight than a natural rubber produced by plant B not transfected with the gene (claim 1); and a transgenic plant produced by the method (claim 6).
Inoue states that it is an object of their invention to provide a method for producing a polyisoprenoid, which can increase natural rubber production by producing a transformed plant with enhanced rubber synthesis activity (see paragraph 0021 on page 2). Inoue teaches a method comprising introducing a gene coding for a CPT family protein into a plant to allow the plant to express the CPT family protein (see claim 8). The CPT gene from Hevea Brasiliensis is disclosed as SEQ ID NO: 1 which encodes the amino acid sequence of SEQ ID NO: 2 (see paragraph 0251 on page 16).  Inoue’s SEQ ID NO: 2 has one mismatche relative to the instant SEQ ID NO: 2, see alignment below:
RESULT 7
US-15-170-584-2
; Sequence 2, Application US/15170584
; Publication No. US20170051313A1
; GENERAL INFORMATION
;  APPLICANT: SUMITOMO RUBBER INDUSTRIES, LTD.
;  APPLICANT:TOHOKU UNIVERSITY
;  TITLE OF INVENTION: METHOD FOR PRODUCING POLYISOPRENOID, TRANSFORMED PLANT, METHOD FOR PRODUCING PNEUMATIC TIRE AND METHOD FOR PRODUCING RUBBER PRODUCT
;  FILE REFERENCE: SR2157
;  CURRENT APPLICATION NUMBER: US/15/170,584
;  CURRENT FILING DATE: 2016-06-01
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 290
;  TYPE: PRT
;  ORGANISM: Hevea brasiliensis
US-15-170-584-2

  Query Match             99.5%;  Score 1512;  DB 16;  Length 290;
  Best Local Similarity   99.7%;  
  Matches  289;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MELYNGERPSVFRLLGKYMRKGLYSILTQGPIPTHIAFILDGNRRFAKKHKLPEGGGHKA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MELYNGERPSVFRLLGKYMRKGLYSILTQGPIPTHIAFILDGNRRFAKKHKLPEGGGHKA 60

Qy         61 GFLALLNVLTYCYELGVKYATIYAFSIDNFRRKPHEVQYVMDLMLEKIEGMIMEESIINA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GFLALLNVLTYCYELGVKYATIYAFSIDNFRRKPHEVQYVMDLMLEKIEGMIMEESIINA 120

Qy        121 YDICVRFVGNLKLLSEPVKTAADKIMRATANNSKCVLLIAVCYTSTDEIVHAVEESSELN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YDICVRFVGNLKLLSEPVKTAADKIMRATANNSKCVLLIAVCYTSTDEIVHAVEESSELN 180

Qy        181 SNEVCNNQELEEANATGSGTVIQIENMESYSGIKLVDLEKNTYINPYPDVLIRTSGETRL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SNEVCNNQELEEANATGSGTVIQIENMESYSGIKLVDLEKNTYINPYPDVLIRTSGETRL 240

Qy        241 SNYLLWQTTNCILYSPHALWPEIGLRHVVWAVINFQRHYSYLEKHKEYLK 290
              |||||||||||||||||||||||||||||||||| |||||||||||||||
Db        241 SNYLLWQTTNCILYSPHALWPEIGLRHVVWAVINCQRHYSYLEKHKEYLK 290

They claim expression of SEQ ID NO: 1 in a plant (see claim 11) and a transformed plant expressing CPT (claims 14-19).  They suggest different plant species for hosts (paragraph 0078 bridging pages 5-6), and Helianthus makes rubber that is a smaller molecular weight compared with Hevea. Therefore, Inoue has embraced, envisioned, and contemplated methods and transgenic plants that fall within the scope of the instant claims.
Inoue did not reduce to practice a transgenic Helianthus plant expressing a CPT gene from Hevea brasiliensis.
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to follow the suggestions of Inoue and introduce a Hevea–derived CPT gene into a Helianthus annus (Sunflower) plant to produce a transgenic sunflower plant expressing a rubber-tree CPT gene; whereby the transgenic plant would produce rubber. One would have been motivated to make a transgenic sunflower plant, specifically, because Bennett suggests that genetically modified sunflowers are an attract crop system for growing natural rubber.  One would have been motivated to utilize the CPT gene from Hevea, specifically, because it is the gene from the rubber tree which is the dominant source for rubber currently. Given the successes taught by Bennett, one would have had an expectation of success in producing transgenic sunflower plants expressing the Hevea CPT gene to produce natural rubber.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of US Patent No. 11,236,365 in view of Bennett, C. (Sunflowers make rubber a reality (2017) published online at https://www.agweb.com/news/crops/sunflowers-make-rubber-reality).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘365 patent claims a transformed rubber-producing plant produced by introducing a gene coding for a CPT family protein into a plant selected from the group consisting of Hevea brasiliensis, Taraxacum kok-saghyz, Parthenium argentatum, Sonchus oleraceus, Helianthus annus, Lactuca sativa, and Ficus elastic (see claim 1).  They claim such a plant expressing a DNA comprising SEQ ID NO: 1 which is a gene encoding CPT from Hevea brasiliensis (see claim 4).  The nucleic acid of SEQ ID NO: 2 from the ‘365 patent encodes a protein with 100% identity to the instant SEQ ID NO: 2 (see alignment below):
RESULT 7
US-16-502-750-1
; Sequence 1, Application US/16502750
; Publication No. US20190323039A1
; GENERAL INFORMATION
;  APPLICANT: SUMITOMO RUBBER INDUSTRIES, LTD.
;  APPLICANT:TOHOKU UNIVERSITY
;  APPLICANT:INOUE, Yukino et al.
;  TITLE OF INVENTION: METHOD FOR PRODUCING POLYISOPRENOID, TRANSFORMED PLANT, METHOD
;  TITLE OF INVENTION:FOR PRODUCING PNEUMATIC TIRE AND METHOD FOR PRODUCING RUBBER
;  TITLE OF INVENTION:PRODUCT
;  FILE REFERENCE: 5051-0413PUS2
;  CURRENT APPLICATION NUMBER: US/16/502,750
;  CURRENT FILING DATE: 2019-07-03
;  PRIOR APPLICATION NUMBER: US 15/170,584
;  PRIOR FILING DATE: 2016-06-01
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 873
;  TYPE: DNA
;  ORGANISM: Hevea brasiliensis
US-16-502-750-1

Alignment Scores:
Length:                 873    
Score:                  1520.00        Matches:       290    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     77             Gaps:          0      

US-16-878-278-2 (1-290) x US-16-502-750-1 (1-873)

Qy          1 MetGluLeuTyrAsnGlyGluArgProSerValPheArgLeuLeuGlyLysTyrMetArg 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGAATTATACAACGGTGAGAGGCCAAGTGTGTTCAGACTTTTAGGGAAGTATATGAGA 60

Qy         21 LysGlyLeuTyrSerIleLeuThrGlnGlyProIleProThrHisIleAlaPheIleLeu 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AAAGGGTTATATAGCATCCTAACCCAGGGTCCCATCCCTACTCATATTGCCTTCATATTG 120

Qy         41 AspGlyAsnArgArgPheAlaLysLysHisLysLeuProGluGlyGlyGlyHisLysAla 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GATGGAAACAGGAGGTTTGCTAAGAAGCATAAACTGCCAGAAGGAGGTGGTCATAAGGCT 180

Qy         61 GlyPheLeuAlaLeuLeuAsnValLeuThrTyrCysTyrGluLeuGlyValLysTyrAla 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GGATTTTTAGCTCTTCTGAACGTACTAACTTATTGCTATGAGTTAGGAGTGAAATATGCG 240

Qy         81 ThrIleTyrAlaPheSerIleAspAsnPheArgArgLysProHisGluValGlnTyrVal 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ACTATCTATGCCTTTAGCATCGATAATTTTCGAAGGAAACCTCATGAGGTTCAGTACGTA 300

Qy        101 MetAspLeuMetLeuGluLysIleGluGlyMetIleMetGluGluSerIleIleAsnAla 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ATGGATCTAATGCTGGAGAAGATTGAAGGGATGATCATGGAAGAAAGTATCATCAATGCA 360

Qy        121 TyrAspIleCysValArgPheValGlyAsnLeuLysLeuLeuSerGluProValLysThr 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TATGATATTTGCGTACGTTTTGTGGGTAACCTGAAGCTTTTAAGTGAGCCAGTCAAGACC 420

Qy        141 AlaAlaAspLysIleMetArgAlaThrAlaAsnAsnSerLysCysValLeuLeuIleAla 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GCAGCAGATAAGATTATGAGGGCTACTGCCAACAATTCCAAATGTGTGCTTCTCATTGCT 480

Qy        161 ValCysTyrThrSerThrAspGluIleValHisAlaValGluGluSerSerGluLeuAsn 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GTATGCTATACTTCAACTGATGAGATCGTGCATGCTGTTGAAGAATCCTCTGAATTGAAC 540

Qy        181 SerAsnGluValCysAsnAsnGlnGluLeuGluGluAlaAsnAlaThrGlySerGlyThr 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TCCAATGAAGTTTGTAACAATCAAGAATTGGAGGAGGCAAATGCAACTGGAAGCGGTACT 600

Qy        201 ValIleGlnIleGluAsnMetGluSerTyrSerGlyIleLysLeuValAspLeuGluLys 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GTGATTCAAATTGAGAACATGGAGTCGTATTCTGGAATAAAACTTGTAGACCTTGAGAAA 660

Qy        221 AsnThrTyrIleAsnProTyrProAspValLeuIleArgThrSerGlyGluThrArgLeu 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 AACACCTACATAAATCCTTATCCTGATGTTCTGATTCGAACTTCTGGGGAGACCCGTCTG 720

Qy        241 SerAsnTyrLeuLeuTrpGlnThrThrAsnCysIleLeuTyrSerProHisAlaLeuTrp 260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 AGCAACTACTTACTTTGGCAGACTACTAATTGCATACTGTATTCTCCTCATGCACTGTGG 780

Qy        261 ProGluIleGlyLeuArgHisValValTrpAlaValIleAsnPheGlnArgHisTyrSer 280
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 CCAGAGATTGGTCTTCGACACGTGGTGTGGGCAGTAATTAACTTCCAACGTCATTATTCT 840

Qy        281 TyrLeuGluLysHisLysGluTyrLeuLys 290
              ||||||||||||||||||||||||||||||
Db        841 TACTTGGAGAAACATAAGGAATACTTAAAA 870

Hevea brasiliensis makes rubber with a higher molecular weight compared with Helianthus annus, therefore at least one embodiment encompassed by the ‘365 application’s claims falls within the instant claims. Furthermore, one would have been motivated to make a transgenic sunflower plant, specifically, because Bennett suggests that genetically modified sunflowers are an attract crop system for growing natural rubber.  Given the successes taught by Bennett, one would have had an expectation of success in producing transgenic sunflower plants expressing the Hevea CPT gene to produce natural rubber.
Applicant argues that the co-pending application (now issued patent) is silent with regard to a method step, is silent with regard to the molecular weight of the rubber, and says nothing about where the CPT family protein is derived (see page 7 of the response).  This is not persuasive, however, because claim 1 of the ‘365 patent clearly claims “introducing a gene coding for a cis-prenyltransferase (CPT) family protein” … “to allow the plant to express the CPT family protein…”.  Therefore, the method step is clearly taught. With regard to the molecular weight of the rubber, that is an inherent property of the plant expressing the different rubber-biosynthetic enzymes, such as CPT.  With regard to where the CPT family member is derived, claim 4 specifically claims the nucleotide sequence of SEQ ID NO: 1, and that is the Hevea sequence which encodes a CPT with 100% identity to the instant SEQ ID NO: 2 (see alignment, above).

Summary

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662